        Case 2:18-cv-05029-CMR Document 40 Filed 09/17/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STACEY GONZALEZ, et al.,
                       Plaintiff,
            v.                                        CIVIL ACTION NO. 18-5029
 CITY OF PHILADELPHIA, et al.,
                       Defendants.

                                           ORDER

       AND NOW, this 16th day of September 2020, upon consideration of the pending

motions and all responses and replies thereto, it is hereby ORDERED that Defendants’ Motion

to Strike Plaintiff’s Second Amended Complaint [Doc. No. 32] is DENIED and Plaintiffs’

Motion for Leave to File a Second Amended Complaint [Doc. No. 30] is GRANTED in part and

DENIED in part as follows:

          1. Plaintiffs are GRANTED leave to amend as to Plaintiff Soroka’s discrimination
             claims under Title VII and the PHRA.

          2.    Plaintiffs are GRANTED leave to amend as to Plaintiff Gonzalez’s retaliation
               claims under Title VII and the PHRA.

          3. Plaintiffs are GRANTED leave to amend as to Plaintiff Gonzalez’s retaliation
             claims against Defendant Wilson.

          4. Plaintiffs are DENIED leave to amend as to all other claims.

          5. Plaintiffs shall file a second amended complaint that comports with this Order no
             later than September 27, 2020.

       It is so ORDERED.
                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   _____________________
                                                   CYNTHIA M. RUFE, J.
